Citation Nr: 0533817	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-16 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






REMAND

The veteran served on active duty from February 1999 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The record shows that the veteran was scheduled for a hearing 
before the Board to be held at the satellite office of the RO 
in San Antonio in September 2005.  In August 2005, however, 
the veteran advised the RO that he was unable to attend the 
September hearing and requested that the hearing be 
rescheduled.  The veteran also advised that he was moving to 
Lakewood, Washington, and requested that his hearing be 
scheduled at a facility in Washington State.  

The veteran's request to have his hearing rescheduled was 
made in a timely manner and for good cause.  Therefore, this 
matter is remanded so that the requested hearing may be 
rescheduled.  Upon remand, the RO should ascertain whether 
the veteran's claims folder should be transferred to Seattle, 
Washington, for servicing.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Contact the veteran to determine the 
RO at which he would like his claims 
folder to be serviced.  Transfer the 
claims folder to that RO, if necessary.

2.  Schedule the veteran for a hearing to 
be held before the Board at the RO 
servicing the veteran's claims folder or 
the most convenient satellite office.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


